Citation Nr: 1701730	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  08-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disability, to include dermatitis, to include as due to an undiagnosed illness and exposure to hazardous materials.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1985 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2014 decision, the Board denied the instant claim.  The Veteran appealed.  In an October 2015 order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion filed by the parties (JMR), vacating and remanding the denial of service connection for skin disability back to the Board.  In February 2016, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the instant claim can be decided. 

VA has a duty to assist in the procurement of relevant records.  38 C.F.R. § 3.159.  The February 2016 Board remand instructed the Veteran to identify, and authorize the release of records from, the provider who treated him for a "rash on the posterior thighs and calves" in August 2006.  See May 2012 VA examination report.  To date, the August 2006 record referenced by the May 2012 VA examiner is not associated with the claims file.  However, this report does appear to be a VA record as the May 2012 examiner was apparently able to view the report, suggesting that he accessed it via the VA CAPRI database.  Thus, on remand the AOJ should obtain all VA records from the Fayetteville, Durham, and Salisbury VA healthcare systems of treatment or evaluation for the Veteran's skin disability from June 2005 to February 2007, with specific attention to locating and obtaining any August 2006 record of skin evaluation or treatment.  

Also, in the October 2015 JMR, it was noted that while the prior VA examinations of record referenced a May 2009 examination by a fee-based dermatologist, the May 2009 skin examination was not of record.  Thus, the JMR instructed VA to obtain the actual examination report provided by the fee-based dermatologist.  The February 2016 Board remand then instructed the RO to obtain this record.  

Pursuant to the February 2016 Board remand, the RO did obtain a May 2009 VA record, which is actually a request for a private dermatological consultation for the Veteran.  This request indicates that the Veteran was authorized to receive two visits from a private dermatologist, along with any indicated testing.  Also, a subsequent April 2016 VA examination refers to the Veteran having received treatment from a "Dr. Rostein" in May 2009.  On remand, records from the private physician should be obtained. 

Additionally, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the October 2015 JMR, the parties found that the previous VA examinations of records were inadequate and that a remand was warranted in order to provide the Veteran with a new VA examination.  In pertinent part, the JMR instructed that this new examination consider the Veteran's lay statements of continuity of symptomatology of skin problems since service as well as his pertinent medical history; and determine whether the skin disability was related to service, to include exposure to hazardous materials.  

The Veteran was afforded a new VA examination in April 2016.  Although it appears that the examiner did generally review the Veteran's pertinent medical history and lay assertions, it is not clear that the examiner reviewed all of the pertinent information.  In particular, there is no indication that the examiner considered a notation of a diagnosis of miliaria (heat rash), in 1991, contained in a June 2004 VA Persian Gulf Registry examination or the Veteran's rash on the posterior thighs and calves noted to have occurred in August 2006.  Accordingly, an addendum opinion should be obtained to consider in more detail the Veteran's lay reports of in-service skin symptomatology and continuity thereafter, including these specific notations. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA records of treatment or evaluation of the Veteran for skin disability from June 2005 through February 2007 from the Fayetteville, Durham, and Salisbury VA health care systems, with specific attention to any August 2006 record of skin evaluation or treatment.  The AOJ should appropriately notify the Veteran if it is unable to locate an August 2006 VA record of evaluation for a skin rash. 

2.  Contact the Veteran and request that he indicate
whether he received any treatment by a private provider for a "rash on the posterior thighs and calves" sometime in August 2006.  If so, the Veteran should identify this provider and provide an appropriate release of information so that the AOJ can attempt to obtain any records of such treatment. 

The Veteran should also be asked whether he received any private dermatological treatment from a Dr. Rostein or other private dermatologist in May 2009 or soon thereafter.  If so, the Veteran should provide an appropriate release of information for Dr. Rostein or for any other private dermatologist he identifies.  With any authorization forms completed by the Veteran, obtain records from any private health care provider identified by the Veteran.

3. Associate with VBMS any available copies of fee-basis treatment records from May 2009 pertaining to the Veteran which are in the custody of VA.  See May 8, 2009, Fee Consult, Non VA Consult, which notes "Consult Fee Dermatology Documents received from outside provider are scanned to this Fee consult.  Access the report via VISTA IMAGING for complete documentation of this treatment."  

As the Board cannot access any such scanned documents, the AOJ must attempt to obtain any available copies from VISTA IMAGING of any such records and upload them into VBMS.  If the AOJ determines that no such additional fee basis records are in the custody of VA, including in Vista imaging, it should so state for the record. 
 
4.  Thereafter, return the electronic claims file to the April 2016 VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion.  The claims file must be reviewed by the examiner and such should be noted in the report.  This review should include the service treatment records, the Veteran's post-service lay statements (August 2005) of a "mysterious rash" since July 1991, subsequent reports of a rash flare up "from a wallet in 2001/2002, from electrode leads with cardiac catheterization in 2007, from a watch in 2008/2009, from a dentist chair in 2010, from a car door in June 2014, and from a strap on a  CPAP machine in April 2016", contained in the April 2016 VA examination report; the diagnosis of miliaria (heat rash), in 1991 noted in the June 2004 Persian Gulf Registry examination; any post-service VA medical records and examinations, including the May 2012, January 2014, and April 2016 VA examinations; post-service private medical records and evaluations; and any other information deemed pertinent.  After reviewing the claims file, the reviewer should answer the following question: 

Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current skin disability is related to his military service, including the skin problems the Veteran experienced therein?  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

